Citation Nr: 1524844	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left ankle.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected degenerative joint disease of the left ankle.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1973 to December 1985 in the United States Army.  He had honorable service from November 1973 to March 1984 and a period of dishonorable service from March 1984 to December 1985.  An October 2012 administrative decision determined that the period of service from March 1984 to December 1985 was considered dishonorable.  The Veteran did not appeal that decision or dispute this characterization.  Thus, there is a statutory bar to the Veteran's ability to receive VA benefits for disabilities incurred in or aggravated by the Veteran's second period of service.  38 U.S.C.A. §§ 101(2), 101(24), 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.12 (2014).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2012 and December 2012 from the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board recognizes that though the Veteran's statement of the case (SOC) was issued in April 2014, his VA Form 9 is dated in March 2014 with an unclear receipt date.  However, there is no indication that the RO closed the case for failure to file a timely substantive appeal as the RO certified the issues of the Veteran's initial increased rating claim for his left ankle disability and his service connection claim for hepatitis C to the Board in December 2014.  Accordingly, the Board finds that these issues are properly in appellate status.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).

The Board notes that the Veteran was initially represented by the American Legion.  In December 2014, the Veteran revoked their representation and he now proceeds as a pro se claimant.  38 C.F.R. § 14.631(f)(1) (2014).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for hepatitis C, remand is required to obtain an adequate medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ obtained a medical opinion to determine the etiology of the Veteran's hepatitis C in November 2012.  The examiner opined that she could not resolve the issue without resorting to mere speculation.  As part of her rationale, the examiner stated that she was unable to determine when the Veteran contracted hepatitis C as there were multiple risk factors present during service that may have continued to be present after discharge.  However, the examiner noted, but did not explain the significance of, the October 1977 service treatment record noting a diagnosis of "post-injection hepatitis" and the notation that "viral hepatitis A Australian antigen testing was not performed."  Additionally, since that time, in a January 32014 record, a VA physician noted that it was certainly possible that a blood transfusion was the cause of the Veteran's hepatitis C.  Therefore, the Board finds that the November 2012 medical opinion is inadequate and a remand is required to obtain an addendum opinion.

Regarding the claim for an increased evaluation for left ankle degenerative joint disease, remand is necessary to obtain an updated VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was afforded a VA examination in connection with his current claim in May 2012.  In a subsequent November 2013 VA treatment record, the Veteran's stated that his joint pain had worsened to the point where he was doubling his medications.  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the left ankle.

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has contended that he cannot maintain employment, at least in part, due to his left ankle disability.  See January 2013 notice of disagreement.  Therefore, the AOJ should develop a claim for TDIU.

The record also reflects that the Veteran receives treatment from the North Florida/South Georgia Veterans Health System.  Updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the North Florida/South Georgia Veterans Health System dated since May 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After the preceding development is completed, return the claims file to the examiner that provided the November 2012 VA medical opinion or, if unavailable, to another qualified examiner, for the purposes of obtaining a medical opinion as to the etiology of the Veteran's hepatitis C.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current hepatitis C manifested in service or is otherwise causally or etiologically related to his military service, including any symptoms therein.  If the examiner determines that it is less likely than not related to service, the examiner should explain such a conclusion.

In rendering an opinion, the examiner must address the following:  1) the Veteran's assertion that his hepatitis C is related to immunizations that he received during service from airgun injectors; 2) the Veteran's contention that he received a blood transfusion during his April 1975 surgery to remove bullet fragments from his left leg and left ankle, to include whether the use of a blood transfusion would be common practice for the type of surgery performed in April 1975 and whether there is any information in the service treatment records that would support or create doubt that a blood transfusion occurred; 3) the service treatment records indicating that the Veteran was tested for a sexually transmitted disease in May 1975, November 1975, November 1977, February 1982, and September 1983; 4) the service treatment records from October 1977 that show that the Veteran was given a discharge diagnosis of  "post-injection hepatitis," viral hepatitis A Australian antigen testing was not performed during his admission, and that the Veteran had an 8 month history of opiate or synthetic morphine-like analgesic drug abuse; 5) a November 2009 South Georgia Medical Center's note that the Veteran had a history of polysubstance abuse; 6) records that document the Veteran's use of alcohol during service in September 1979 and November 1985; 7) a September 2009 South Georgia Medical Center record that noted that the Veteran had a problem with alcohol and documented the Veteran's treatment for alcohol withdrawal and delirium tremens; 8) a May 2012 VA treatment record stating that the Veteran's liver biopsy showed cirrhosis; and 9) the January 2014 VA physician statement.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner must comment on the severity of the Veteran's ankle disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  He or she must also identify any other symptomatology and manifestations of the disability.  

The examiner must identify all current diagnoses associated with the Veteran's left ankle disability.  He or she must specifically indicate whether the Veteran has rheumatoid arthritis.  If rheumatoid arthritis is found, the examiner must comment on whether the Veteran's rheumatoid arthritis plays a role in the symptomatology of his service-connected degenerative joint disease of the left ankle.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner must discuss any additional functional impairment that the Veteran experiences during a flare-up.  

The examiner must also include a statement as to the effect of the Veteran's ankle disorder on his occupational functioning and daily activities. 

4.  The AOJ develop a claim for TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

